Citation Nr: 1310963	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  08-21 343	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1. Entitlement to service connection for a claimed skin disorder.

2. Entitlement to a rating in excess of 30 percent for the service-connected facial burn residuals.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.    

These matters come to the Board of Veterans' Appeals (Board) on appeal from an RO rating decision dated in October 2007.

In May 2012, the Board assigned a rating of 30 percent for the service-connected facial burn residuals and remanded the issue of a rating in excess of 30 percent to the RO.

In May 2012 the Board also remanded the issue of service connection for a claimed skin disorder.  

The Virtual VA paperless claims processing system contains VA records of treatment received into the claims file in June 2012.



FINDINGS OF FACT

In February 2013, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal was requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his/her authorized representative, has withdrawn this appeal and, hence, there remains no allegation of error of fact or law for appellate consideration.  The written withdrawal of his appeal was received by VA in February 2013.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


